                                                                                                                              Case 2:18-cv-01848-APG-GWF Document 43 Filed 02/13/19 Page 1 of 2



                                                                                                                         1    Joel E. Tasca, Esq.
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    Lindsay C. Demaree, Esq.
                                                                                                                              Nevada Bar No. 11949
                                                                                                                         3    Stacy H. Rubin, Esq.
                                                                                                                              Nevada Bar No. 9298
                                                                                                                         4    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         5    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         6    Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         7    demareel@ballardspahr.com
                                                                                                                              rubins@ballardspahr.com
                                                                                                                         8    Attorneys for Defendant
                                                                                                                         9                            UNITED STATES DISTRICT COURT
                                                                                                                         10                                  DISTRICT OF NEVADA
                                                                                                                         11    JASON KIBBEE, individually and on Case No. 2:18-cv-01848-APG-GWF
                                                                                                                               behalf of all and others similarly
                                                                                                                         12    situated,                          STIPULATION AND ORDER TO
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                  EXTEND TIME FOR DEFENDANT TO
                                                                                                                         13                      Plaintiff,       FILE REPLY BRIEF IN SUPPORT OF
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                                  MOTION TO STAY DISCOVERY (ECF
                                                                                                                         14    v.                                 No. 32), AND TO RESCHEDULE
                                                                                                                                                                  HEARING ON MOTION
                                                                                                                         15    SMITH-PALLUCK ASSOCIATES
                                                                                                                               CORP., d/b/a LAS VEGAS ATHLETIC
                                                                                                                         16    CLUBS,
                                                                                                                         17                         Defendant.
                                                                                                                         18          Plaintiff Jason Kibbee (“Plaintiff”) and Defendant Smith-Palluck Associates

                                                                                                                         19   Corp., d/b/a Las Vegas Athletic Clubs (“Defendant”) stipulate and agree that

                                                                                                                         20   Defendant has up to and including February 27, 2019 to file its Reply Brief in Support

                                                                                                                         21   of its Motion to Stay Discovery (ECF No. 32) and that the currently scheduled February

                                                                                                                         22   22, 2019 hearing on the Motion (see ECF 37) shall be rescheduled to Monday, March

                                                                                                                         23   4, 2019 at 1:30 p.m., which the parties understand to be an available time for the Court.

                                                                                                                         24

                                                                                                                         25                             [Continued on the following page.]

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28


                                                                                                                              DMWEST #36685066 v1
                                                                                                                              Case 2:18-cv-01848-APG-GWF Document 43 Filed 02/13/19 Page 2 of 2



                                                                                                                         1           This extension of time is made in good faith due to the schedules and other

                                                                                                                         2    commitments of Defendant’s counsel, and is not for purposes of delay.

                                                                                                                         3

                                                                                                                         4           DATED this 13th day of February, 2019.

                                                                                                                         5        KNEPPER & CLARK LLC                       BALLARD SPAHR LLP
                                                                                                                         6     By: /s/ Miles N. Clark                       By: /s/ Stacy H. Rubin
                                                                                                                                  Matthew I Knepper, Esq.                      Joel E. Tasca, Esq.
                                                                                                                         7        Nevada Bar No. 12796                         Nevada Bar No. 14124
                                                                                                                                  Miles N. Clark, Esq.                         Lindsay C. Demaree, Esq.
                                                                                                                         8        Nevada Bar No. 13848                         Nevada Bar No. 11949
                                                                                                                                  10040 W. Cheyenne Ave.                       Stacy H. Rubin, Esq.
                                                                                                                         9        Suite 170-109                                Nevada Bar No. 9298
                                                                                                                                  Las Vegas, NV 89129                          1980 Festival Plaza Drive, Suite 900
                                                                                                                         10                                                    Las Vegas, Nevada 89135
                                                                                                                                  David H. Krieger, Esq.
                                                                                                                         11       Nevada Bar No. 9086                          Attorneys for Defendant
                                                                                                                                  George Haines, Esq.
                                                                                                                         12       Nevada Bar No. 9411
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                  Shawn Miller, Esq.
                                                                                                                         13       Nevada Bar No. 7825
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                  HAINES & KRIEGER, LLC
                                                                                                                         14       8985 S. Eastern Avenue, Suite 350
                                                                                                                                  Henderson, Nevada 89123
                                                                                                                         15
                                                                                                                                   Attorneys for Plaintiff
                                                                                                                         16

                                                                                                                         17                                           ORDER
                                                                                                                         18                                           IT IS SO ORDERED:
                                                                                                                         19
                                                                                                                                                                      UNITED  STATES
                                                                                                                                                                      UNITED STATES    DISTRICT/MAGISTRATE
                                                                                                                                                                                    MAGISTRATE  JUDGE
                                                                                                                         20                                           JUDGE
                                                                                                                                                                              February 14, 2019
                                                                                                                         21                                           DATED:
                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                        2
                                                                                                                              DMWEST #36685066 v1
